Citation Nr: 0701862	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-06 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for Multiple Sclerosis 
(MS).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1964 to April 1966.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.   

In this decision, the Board will grant the veteran's claim to 
reopen his service connection claim for MS.  The underlying 
issue of service connection for MS is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	An unappealed February 1987 Board decision denied the 
veteran's service connection claim for MS.    

2.	Certain evidence received since the February 1987 Board 
decision is new and material evidence.    


CONCLUSIONS OF LAW

1.	A February 1987 Board decision that denied service 
connection for MS is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2006).  

2.	Additional evidence presented since the February 1987 
Board decision is new and material, and the claim for service 
connection for MS has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his service connection claim 
for MS.  In the interest of clarity, the Board will initially 
discuss whether this claim has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Ordinarily, the Board must determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

Here, however, the Board will grant the veteran's claim to 
reopen his claim for service connection.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim to Reopen

In July 1983, the veteran originally claimed service 
connection for MS.  The RO denied his claim in a September 
1983 rating decision.  The veteran appealed this denial to 
the Board.  In a February 1987 decision, the Board denied the 
veteran's service connection claim.  The veteran did not 
appeal this decision, which therefore became final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  

In January 2004, the veteran filed a claim to reopen his 
service connection claim for MS.  The RO denied this claim as 
well, stating that the veteran had not submitted new and 
material evidence that would warrant a reopening.  The 
veteran appealed this decision, which is now before the 
Board.  Before addressing this claim, or the merits of the 
underlying service connection claim, the Board must first 
determine whether new and material evidence has been 
submitted to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).   

The relevant evidence at the time of the final 1987 Board 
decision consisted of service medical records, VA medical 
records dated from June 1983 evidencing a diagnosis of MS, 
several statements from the veteran, several lay statements, 
from former service colleagues of the veteran, which provide 
evidence of the veteran's in-service lack of balance and 
coordination, a September 1985 private medical nexus opinion 
stating that the veteran's reported history was consistent 
with early-stage MS, and another private medical nexus 
opinion (dated in November 1984) stating that the veteran's 
reported in-service symptoms clearly indicated the onset of 
MS.  

Based on the foregoing, the Board denied the veteran's claim 
for service connection.  Again, that decision became final.  
This decision is not subject to revision upon the same 
factual basis.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2006).   

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Under VA law and regulations, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc).  According to VA regulations, "new" 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2006).  New 
and material evidence cannot be cumulative or redundant.  Id.

As the veteran's underlying claim is a claim for service 
connection, the new evidence must pertain to elements that 
must be established to support a claim for service 
connection.  Service connection for VA compensation purposes 
will be granted for a disability resulting from disease or 
personal injury incurred in the line of duty or for 
aggravation of a preexisting injury in the active military, 
naval or air service.  See 38 U.S.C.A. § 1110 (2002); 38 
C.F.R. § 3.303(a) (2006).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's service 
connection claim is evidence that has been added to the 
record since the final February 1987 Board decision.  Since 
that decision, VA has received a September 2004 medical nexus 
opinion, from a specialist treating the veteran for his MS, 
stating that based on the veteran's reported history the 
veteran's MS likely had its onset in service.  VA has 
received another September 2004 medical opinion from a VA 
physician stating the same and stating that combat-related 
stress likely aggravated the disorder.  VA has received a 
medical journal article, submitted directly to the Board in 
December 2006, which describes early-stage MS symptoms.  VA 
has received VA medical treatment records evidencing the 
veteran's treatment for MS.  And VA has received several 
statements by the veteran. 

This is certainly new evidence in the claims file.  It has 
been associated with the claims file since the February 1987 
Board decision.  The Board finds some of the evidence to be 
material evidence as well.  The two medical opinions and 
journal article relate to the central unestablished fact 
necessary to substantiate this claim - the new evidence tends 
to support the veteran's claim that onset of his MS occurred 
during his service.  38 C.F.R. § 3.156(a).  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  And the Board does not 
find this evidence cumulative with the opinions of record in 
the 1987 Board decision.  The new opinions were rendered by 
physicians who apparently treated the veteran, as opposed to 
physicians who offered opinions based on the veteran's 
history and the history noted in lay statements of record 
(although these things apparently played into the opinions 
rendered).  As the September 2004 VA opinions are based, at 
least in part, on actual treatment, the Board finds them 
material.  Cf. Paller v. Principi, 3 Vet. App. 535 (1992).  
Moreover, the Board finds the journal article material as it 
provides expert opinion that tends to corroborate the 
veteran's contention that his in-service symptoms - noted by 
the lay witnesses - could have constituted early-stage MS.  
Accordingly, the claim for service connection for MS is 
reopened.  

The Board finds remand of this case for further medical 
inquiry appropriate, however.     

ORDER

New and material evidence having been submitted, the claim 
for service connection for MS is reopened, and to this extent 
the claim is granted.  


REMAND

Remand is appropriate here for further inquiry into the 
veteran's service connection claim for MS, and for additional 
review of the evidence by the AMC.  

As noted above, the record contains medical opinions 
addressing the veteran's MS and its relationship to service.  
It does not appear, however, that any of these opinions was 
rendered subsequent to a review of the entire claims file.  
Rather, each appears to be based in part on the veteran's 
history, on lay statements provided by the veteran, or on 
both.  As such, the Board finds appropriate here a full and 
comprehensive VA compensation examination and opinion by a 
specialist.  See 38 U.S.C.A. § 5103A.         

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist to determine the nature and 
severity, and date of onset (to the 
extent possible), of the veteran's 
current MS.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

2.  The specialist should then advance an 
opinion as to whether it is as least as 
likely as not that the veteran's MS had 
its onset in or is otherwise related to 
(or was aggravated by) his military 
service.  

3.  The AMC should then review the entire 
file and if the claim of entitlement to 
service connection for MS is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


